Citation Nr: 1218665	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, Mississippi


THE ISSUE

Entitlement to reimbursement for medical expenses. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Flowood, Mississippi.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

The Veteran initially requested a hearing in connection with his appeal and the hearing was scheduled to take place in March 2010.  However, approximately 9 days prior to his hearing, his representative filed a statement indicating that he had spoken to the Veteran, that the Veteran requested to cancel the hearing and that the Veteran expressed his desire not to reschedule the hearing.  As the Veteran's representative has attested that the statement is true and correct as to the best of his knowledge and belief, the Board finds that the Veteran consented to the canceling of the March 2010 hearing and desired to proceed without rescheduling the hearing.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2011).  The Board finds it is appropriate to proceed without a hearing. 

The issues of service connection for an acute myocardial infarction as well as a high glucose disorder have been raised by the record and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The medical and other records in the file indicate the Veteran was admitted to the intensive care unit of Our Lady of the Lake Hospital on July 29, 2006 following symptoms of an acute myocardial infarction.  The Veteran was kept in the hospital until August 2, 2006.  

The medical reimbursement claim process was initiated in October 2006 by Our Lady of the Lake Hospital.  Treatment records indicate that the Veteran's outstanding medical bill totals nearly $20,000.

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are incapable of furnishing economical hospital care or medical services because of geographic inaccessibility or are incapable of furnishing care or services required, VA may contract with or authorize non-VA facilities for care. 38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2011).

When, as here, a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability.  

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j). 38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a) (2011).

Here, there is just one service-connected disability for kidney stones, rated as noncompensable.  The Veteran does not contend, nor does the evidence suggest, that the treatment in question he received in July and August 2006 was for this service-connected disability.  Notably, in the Informal Hearing Presentation, the representative indicated that given the Veteran's Vietnam service and the recent regulatory changes regarding presumptive service connection of diseases associated with service in Vietnam, the Veteran may be entitled to medical reimbursement if he had previously filed a claim, or had a claim pending, for acute myocardial infarction.  However, the Veteran's claims file has been associated with the medical reimbursement file and there is no indication that the Veteran has ever filed a claim for service connection of a heart disorder of any kind.  The representative also indicated that the Veteran's high glucose may be related to service and had an effect on his private hospitalization but again, the claims file is negative for any claims related to high glucose.  

In other words, despite the very recent assertions of service connection for heart disease and elevated glucose, the Veteran did not have an adjudicated service-connected disability for which his private hospitalization was provided in July 2006.  There also is no indication he is participating in a Chapter 31 vocational rehabilitation program.  

That said, the Veteran could be entitled to payment or reimbursement of these unauthorized medical expenses is by way of 38 U.S.C.A. § 1725, which pertains to treatment of disabilities that are not service connected pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Act).  According to 38 U.S.C.A. § 1725, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.

To be eligible for payment or reimbursement under this alternative statute, the treatment must satisfy all of the conditions set forth in the regulatory provisions in 38 C.F.R. § 17.1002, as follows:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, such as failure to submit a bill or medical records within specified time limits or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728, as already explained, authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

These criteria under 38 C.F.R. §§ 17.1002 are conjunctive, not disjunctive; thus, all criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met].

The Veteran argues, in pertinent part, that all of the criteria list under 1725 have been met.  In a November 2006 statement, he elaborated that he was rushed to the private hospital in August under exigent circumstances.  He also reported that he had not had health insurance outside of VA since May 2004; and, that he provided the hospital with his VA treatment identification upon his admission.  Further, he indicated that prior to the treatment in question, in July 2006, he went to the local VA office, had some sort of consultation, and made an appointment for VA treatment because he was experiencing chest pain.  The appointment was to take place in August 2006.  However, before the August 2006 appointment could take place, he underwent the emergency at issue here.  He added that the private hospital contacting a VA cardiologist to receive advice with respect to his treatment, to include the placement of the two stents.  Such suggests that the Veteran was enrolled in the VA healthcare system within the 24-months prior to the August 2006 private hospitalization, and that he had received some sort of medical services within that period as well.

In its March 2012 Informal Hearing Presentation, his representative noted that the date of the last VA treatment prior to the private hospitalization was unknown.  Notably, in its denial, the VA medical center did not specify the last date of treatment when it determined that the Veteran had not received treatment within 24 months prior to the private hospitalization.  

Based on the foregoing, the Board finds that additional development of the claim therefore is needed before deciding the appeal. The claim was denied because the AOJ determined that, at the time of his emergency treatment at issue in July and August 2006, the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period immediately preceding the furnishing of that emergency treatment. 38 C.F.R. § 17.1002(e) (2011).  But, as mentioned, he is disputing this notion.  Quite significantly, there may be outstanding VA treatment records supporting this assertion that he had received the VA treatment within this time indicated.  A review of the claims file reveals no documents dated subsequent to December 1996.  Therefore, further development should be done to obtain outstanding VA treatment records. 

VA's duty to assist includes obtaining relevant records from a Federal department or agency, if available.  38 C.F.R. § 3.159(c)(2) (2011).  The June 2008 Statement of the Case (SOC) does not specify the basis of the AOJ's conclusion that the Veteran did not receive VA treatment within 24 months of the July 2006 acute myocardial infarction and subsequent emergency treatment.  Indeed, it does not appear that his VA medical records have been requested from the VA facilities at which he might have obtained VA medical treatment in the 24 months preceding the emergency treatment in question.  Because these records may be highly pertinent to this appeal, an attempt to obtain them should be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Therefore, on remand, the AOJ or Appeals Management Center (AMC) must attempt to obtain these additional records and, if they do not exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran also must be apprised of these efforts and notified of any inability to obtain these additional records. 38 C.F.R. § 3.159(e)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to assist in the search for his VA treatment records during the 24 months immediately preceding his emergency treatment in July 2006 by specifying the dates, locations, and providers of this treatment at VA facilities.  Specifically, ask the Veteran to identify the "local" VA hospital referenced in his Form 9 and Notice of Disagreement, in which he claims he received treatment and/or from which a VA physician advised his private hospital provider.  

2.  After allowing an appropriate time for response, the RO/AMC should contact all VA facilities the Veteran identifies to obtain all of his available treatment records.  A search for pertinent records, if possible, should be conducted irrespective of whether or not the Veteran responds.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).  Any negative response should be noted in the file. 

3.  Then readjudicate the Veteran's claim in light of all additional evidence obtained.  If the claim continues to be denied, send him a Supplemental Statement of the Case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


